Order entered August 3, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00281-CR

                           CARLOS MARIO DELAROSA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-80340-2011

                                             ORDER
         Before the Court is the State’s July 30, 2018 first motion to extend time to file its brief.

We GRANT the motion and ORDER the brief received on July 30 filed as of the date of this

order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE